Citation Nr: 1242171	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.    

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 





INTRODUCTION

The Veteran had active service from October 1960 to October 1962.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.               

In October 2012, the Veteran's representative, the American Legion (AL) submitted a medical article regarding noise-induced hearing loss in support of the Veteran's claims.  The AL waived the right to have the article initially considered by the RO. 38 C.F.R. § 20.1304(c) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In this case, the evidence of record shows that the Veteran has a current bilateral hearing loss disability as defined by VA. 

2.  The Veteran does not contend onset of hearing loss during service with post-service continuity of symptomatology; rather, he maintains that the onset of his bilateral hearing loss was gradual and developed years after his discharge.  

3.  The Board concedes that the Veteran had military noise exposure as a result of his two years as a SAM (surface-to-air missile) unit commander.  

4.  By resolving doubt in favor of the Veteran, the Board finds that the competent evidence of record is at least in equipoise regarding the issue of whether the Veteran's bilateral hearing loss is due to or the result of military noise exposure.



5.  There is competent evidence of record showing that the Veteran's currently diagnosed tinnitus was caused by his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Giving the benefit of the doubt to the Veteran, the Board concludes that the Veteran's current tinnitus is secondary to the service-connected bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

In light of the favorable decision, discussed below, as to the issues of service connection for bilateral hearing loss and tinnitus, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to those issues.





Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system (including sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.303(d), a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155 (1993).

In this case, the Veteran maintains that due to his Military Occupational Specialty (MOS) as a SAM unit commander, he was exposed to loud noises while he was in the military.  Specifically, he indicates that he was exposed to a lot of jet aircraft noise, usually from flyovers.  In a June 2007 statement, he noted that the jet aircraft noise was so loud, he would develop a "ringing" in his ears that would last for several hours after each flyover.  He reported that he also participated in missile test firings at the missile test range.  According to the Veteran, he was never given ear protection during service.  The Veteran stated that "over the years" his hearing had diminished.  He also indicated that the "ringing in his ears" returned "several years ago" and had become constant.  The Veteran maintained that his currently diagnosed bilateral hearing loss and tinnitus were related to his in-service noise exposure.  

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Army from October 1960 to October 1962.  The Veteran's MOS was as a SAM unit commander.   

The Veteran's service treatment records are negative for any complaints or findings of bilateral hearing loss or tinnitus.  The records reflect that in September 1962, the Veteran underwent a separation examination.  At that time, his ears were clinically evaluated as "normal."  Audiometric testing showed puretone thresholds (converted from American Standards Association (ASA) to International Standards Organization (ISO)) of 10, 10, 15, and 0 decibels in the right ear, and 10, 5, 10, and 5 decibels in the left ear at 500, 1,000, 2,000, and 4,000 Hz respectively.  (ASA values have been converted to ISO standards to facilitate data comparison.)

In May 2007, the Veteran filed claims for service connection for bilateral hearing loss and tinnitus.  

In July 2007, the Veteran underwent a VA audiological examination which was conducted by QTC Services.  He stated that he had in-service noise exposure without the use of hearing protection.  The Veteran indicated that after his discharge, he worked as an administrator at a research center and then he worked at a community college.  According to the Veteran, he was able to hear well when he was working and that there was no noise exposure at either place of employment.  He denied any recreational noise exposure.  The Veteran reported that his hearing loss had occurred gradually over time and that at present, it was a "serious problem."  He also noted that he had constant tinnitus.  The onset was unknown.  

The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 25, 20, 60, 70, and 75 decibels, respectively, with a puretone average of 56.25 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 20, 30, 60, 65, and 75 decibels, with a puretone average of 57.50 decibels.  The examiner interpreted the results as showing bilateral hearing loss.  The Veteran was also diagnosed with tinnitus.  The examiner opined that it was not likely that the Veteran's bilateral hearing loss was due to acoustic trauma in service.  According to the examiner, the rationale for his opinion was that the Veteran had normal hearing upon discharge from the military.  

In November 2007, the examiner from the July 2007 VA (QTC) examination provided an addendum to the July 2007 examination report.  The examiner was requested to provide an opinion as to whether it was at least as likely as not that the Veteran's tinnitus was due to his period of military service.  The examiner responded that the Veteran's tinnitus was most likely due to his bilateral hearing loss.  

In a February 2008 private medical statement from T.J., M.S., a clinical audiologist, Ms. J. stated that she had recently given the Veteran an audiological evaluation.  Ms. J. indicated that the Veteran had a history of military noise exposure where he was exposed to jet aircrafts, missiles, and field equipment.  The Veteran reported no other history of noise exposure.   The audiological evaluation showed an essentially symmetrical, mild to moderate, sloping sensorineural hearing loss.  Ms. J. opined that the Veteran's currently diagnosed sensorineural hearing loss was most likely due to his history of in-service noise exposure.  

A VA audiological evaluation was conducted in January 2009.  At that time, the Veteran stated that he did not have any exposure to loud noise outside of his military service.  He indicated that during service, he experienced acoustic trauma due to exposure to jet engines and generators.  According to the Veteran, he also developed tinnitus during service.  After his discharge, the Veteran worked as an administrator for 25 years and as a director at a community college for 7.5 years.   

The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 30, 40, 70, 70, and 75 decibels, respectively, with a puretone average of 64 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 40, 40, 80, 75, and 80 decibels, with a puretone average of 69 decibels.  Speech discrimination percentages were 60 percent in the right ear and 72 percent in the left ear.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.  The examiner also diagnosed the Veteran with tinnitus.  It was the examiner's opinion that the Veteran's bilateral hearing loss was not caused by his in-service noise exposure as his hearing was within normal ranges on his exit examination, dated in September 1962.  In regard to the Veteran's tinnitus, the examiner gave contradictory opinions.  He noted that the etiology of the Veteran's tinnitus was at least as likely as not due to the in-service noise exposure.  However, the examiner also opined that it was less likely than not that the Veteran's tinnitus was related to his in-service noise exposure "as he did not report tinnitus on the exit examination, however, he was exposed to generators and jet engine noise."   

Upon a review of the evidence of record, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.      

With respect to the Veteran's claim for service connection for bilateral hearing loss, the evidence of record shows that the Veteran has a current bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  Although the Veteran currently has bilateral loss for VA purposes, the Board notes that service connection for bilateral hearing loss cannot be granted on a presumptive basis because sensorineural hearing loss was not diagnosed until many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board first turns to continuity of symptomatology.  In this case, the Veteran does not contend onset of hearing loss during service with post-service continuity of symptomatology.  Rather, he maintains that the onset of his bilateral hearing loss was gradual and developed years after his discharge.  Thus, the grant of benefits on the basis of continuity of symptomatology is not warranted in the instant case.   

Instead, the Board concedes that the Veteran has a credible history of noise exposure during service.  Given that the Veteran's service records confirm that his MOS was as a SAM unit commander, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Therefore, the Board notes that the issue on which this case turns is whether there is a nexus between his current hearing loss and such noise exposure in service.  The Board finds that such is at least in equipoise in this case and therefore finds that service connection for bilateral hearing loss is warranted.

The Board initially points out that the Veteran's statements that his hearing loss is related to military service are not competent evidence of a nexus in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Instead, the Board will focus on the opinions of the VA, QTC, and private examiner in this case.  There are discrepancies in the aforementioned opinions.  On the one hand, the examiner from the July 2007 VA (QTC) audiological examination and the examiner from the January 2009 VA audiological examination both opined that the Veteran's currently diagnosed bilateral hearing loss was not related to his period of military service, to include in-service noise exposure.  Both examiners based their opinions on the fact that the Veteran's hearing was within normal ranges upon his separation examination.  However, the Board notes that 38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford, supra; Hensley, supra.  Thus, while these opinions oppose the Veteran's claim, the Board gives them less probative value since they do not recognize that the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id. 

On the other hand, in the February 2008 private medical statement from Ms. J., an audiologist, Ms. J. opined that the Veteran's currently diagnosed sensorineural hearing loss was most likely due to his history of in-service noise exposure.  This opinion supports the Veteran's claim.  

Accordingly, the Board finds that the nexus evidence is at least in equipoise in this case as to whether the Veteran's hearing loss is due to the noise exposure in service. By resolving doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted in this case.  See 38 C.F.R. §§ 3.102, 3.303.  In finding the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In regard to the Veteran's claim for service connection for tinnitus, the Veteran maintains that he initially experienced tinnitus during service.  In this regard, the Veteran is considered competent to report what comes to him through his senses, to include ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)   ( "ringing in the ears is capable of lay observation").  However, the Veteran does not contend that he then experienced continuity of symptomatology.  Rather, he notes that his tinnitus returned "several years ago" which suggests that it stopped and then reappeared several years ago.     

With respect to the question of whether the Veteran's tinnitus is attributable to his military service on a direct basis, the Board notes that the medical evidence of record is inconclusive.  In the July 2007 VA (QTC) audiological examination, the examiner did not address the pertinent nexus question.  In addition, he once again failed to address the pertinent nexus question in the November 2007 addendum.  Rather, he linked the Veteran's tinnitus to his bilateral hearing loss.  The Board also notes that in the February 2008 private medical statement from Ms. J., she did not address the pertinent nexus question.  Moreover, in the January 2009 VA audiological examination report, the examiner gave contradictory opinions.  On the one hand, the examiner linked the Veteran's tinnitus to his in-service noise exposure.  However, on the other hand, the examiner opined that it was less likely than not that the Veteran's tinnitus was related to his in-service noise exposure because he did not report tinnitus on his separation examination.     

In light of the above, although the evidence of record is inconclusive as to whether the Veteran's currently diagnosed tinnitus is related to his period of service, to specifically include in-service noise exposure, the Board notes that the evidence of record does include a competent medical opinion relating the Veteran's tinnitus to his bilateral hearing loss.  As stated above, in the November 2007 addendum, the examiner from the July 2007 VA (QTC) examination opined that the Veteran's tinnitus was most likely due to his bilateral hearing loss.  There is no contrary opinion of record.  Thus, given that the Board has granted service connection for bilateral hearing loss in this decision, this opinion supports the Veteran's claim for service connection for tinnitus on a secondary basis.  The Board recognizes that the Veteran has not made the specific allegation that his tinnitus is secondary to his bilateral hearing loss.  However, the RO considered the question of service connection for tinnitus on a secondary basis in the December 2007 rating action.  

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by his service-connected bilateral hearing loss.  Accordingly, the doctrine of reasonable doubt is applicable.  Under these circumstances, secondary service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus, as secondary to service-connected bilateral hearing loss, is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


